EXHIBIT NEWS COLUMBIA LABORATORIES REPORTS FOURTH QUARTER AND YEAR-END 2 LIVINGSTON, NJ— March 11, 2008—Columbia Laboratories, Inc. (NASDAQ: CBRX) today announced results for the fourth quarter and fiscal year ended December 31, 2007. Robert S. Mills, Columbia’s president and chief executive officer, stated, “2007 was a landmark year for Columbia. Full year revenues increased 70% year over year, which enabled us to achieve the highest revenues in the Company’s history.This strong performance was driven by increased sales of CRINONE® 8% in both the U.S. and foreign markets, RepHresh®, and STRIANT®. “We continue to enjoy a high degree of visibility for the potential of PROCHIEVE® 8% to reduce the risk of preterm birth in women with a short cervix in mid-pregnancy.In the fourth quarter, positive findings from our prior study were published in the White Journal1 and as an abstract in a second journal2, followed by a very well attended oral presentation at the January 2008 meeting of the Society for Maternal-Fetal Medicine.We are receiving Institutional Review Board approvals at study sites for our pivotal Phase III PREGNANT (PROCHIEVE® Extending GestatioN A New Therapy) Study of PROCHIEVE 8% to prevent preterm birth in women with a short cervix at mid-pregnancy.We expect to begin enrolling patients in March and to complete enrollment in 2008, which should enable us to report results in the first half of 2009. “Enrollment in our Phase II study of vaginal lidocaine to prevent and treat dysmenorrhea is well underway.Based on trends in January and February, we expect the patient cohort will be complete in April, with results expected in the third quarter of 2008. “We look forward to another year of strong performance in 2008.We estimate 2008 revenues in the range of $35 to $40 million, which would be an increase of 18% to 35% over 2007 levels.” Fourth Quarter Financial Results Net revenues for the fourth quarter of 2007 were $8.3 million, compared to $2.4 million for the fourth quarter of 2006, an increase of 251%. Net revenues from progesterone products were $6.5 million in the fourth quarter of 2007 as compared with $1.2 million in the fourth quarter of 2006. 1 Ultrasound in Obstetrics and Gynecology (October 2007 issue) 2 American Journal of Obstetrics and Gynecology ( December 2007 issue supplement) Columbia Laboratories Reports Fourth Quarter and Year-End 2007 Financial
